Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 1 of 11 PAGEID #: 104




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


ALISON AROCHO,

             Plaintiff,
                                                     Case No.: 2:19-cv-4766

v.                                                   JUDGE MICHAEL H. WATSON

                                                     Magistrate Judge Jolson
OHIO UNIVERSITY,

             Defendant.


                               OPINION AND ORDER

      Alison Arocho (“Plaintiff”) brings this action against Defendant Ohio

University (“Ohio University” or “Defendant”), alleging a single violation of Title IX

of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq. ECF No. 6.

This matter is currently before the Court on Defendant’s Motion to Dismiss

Plaintiff’s Amended Complaint. ECF No. 7. Plaintiff has responded in

opposition, ECF No. 13, and Defendant has replied. ECF No. 14. The matter is

now ripe for review. For the following reasons, Defendant’s Motion to Dismiss is

GRANTED.

                                I.   BACKGROUND

      This case arises from events that occurred while Plaintiff was a minor and

attending high school in the Federal Hocking Local School District. ECF No. 6,

Am. Compl. ¶¶ 1–4. Plaintiff alleges that, during the 2005–2006 school year,
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 2 of 11 PAGEID #: 105




Robert Andrew Parsons (“Parsons”), who was employed by Ohio University as a

police officer, initiated an “illegal and abusive sexual relationship” with her. Id.

¶¶ 18–19, 23. She alleges that Parsons raped her on multiple occasions and in

multiple locations, including on the premises of Ohio University. Id. ¶¶ 18–26.

Plaintiff alleges that Ohio University “had actual notice of Parson[’] s history of

abuse of other minor children” as early as 2000–2001. Id. ¶¶ 3–4. Despite being

aware, Plaintiff states that the misconduct was never reported to or investigated

by Ohio University’s Office of Equity and Civil Rights Compliance, nor was any

corrective action taken to prevent Parsons from continuing such conduct. Id.

¶¶ 41–42.

      During the 2005–2006 school year, Ohio University and the Ohio

University Police Department sent Parsons to the high school that Plaintiff

Arocho attended for “career day” to discuss pursuing a career in law

enforcement. Id. ¶¶ 27–28. Plaintiff alleges that Parsons used the event to

make inappropriate communications of a sexual nature to her and made plans to

have sex with Plaintiff later that evening. Parsons was wearing his Ohio

University Police Department issued uniform at the time of these interactions and

was “on the clock” as an Ohio University employee. Id. ¶ 28. In addition,

Parsons was the “Officer Friendly” liaison between Ohio University and Federal

Hocking High School. Id. ¶¶ 12, 16.




Case No. 2:19-cv-4766                                                     Page 2 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 3 of 11 PAGEID #: 106




      In late 2005, Jill Dorfman, an investigator for Athens County Child

Protective Services, investigated the allegations related to Parsons and his

alleged sexual relationship with Plaintiff. Id. ¶ 54. Plaintiff states that on

December 2, 2005, Ms. Dorfman informed Ohio University that she was

investigating Parsons. Id. ¶ 57. In February 2006, Ohio University terminated

Parsons’ employment. Id. ¶ 70. On July 19, 2006, Parsons pled guilty to

Unlawful Sexual Conduct with a Minor in violation of Ohio Revised Code

§ 2907.04(A)(B)(3) in connection with his conduct with Plaintiff.

      Plaintiff initiated this case on October 28, 2019, over thirteen years later,

asserting a claim for violation of Title IX and seeking compensatory and punitive

damages. ECF Nos. 1, 6.

                           II.   STANDARD OF REVIEW

      Defendant has moved to dismiss Plaintiff’s Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, alleging that Plaintiff has failed

to state a claim upon which relief can be granted.

      Under the Federal Rules, any pleading that states a claim for relief must

contain a “short and plain statement of the claim” showing that the pleader is

entitled to such relief. Fed. R. Civ. P. 8(a)(2). To meet this standard, a party

must allege sufficient facts to state a claim that is “plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim will be considered

“plausible on its face” when a plaintiff sets forth “factual content that allows the



Case No. 2:19-cv-4766                                                       Page 3 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 4 of 11 PAGEID #: 107




court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Rule 12(b)(6) allows parties to challenge the sufficiency of a complaint

under the foregoing standards. In considering whether a complaint fails to state

a claim upon which relief can be granted, the Court must “construe the complaint

in the light most favorable to the plaintiff, accept its allegations as true, and draw

all reasonable inferences in favor of the plaintiff.” Ohio Police & Fire Pension

Fund v. Standard & Poor’s Fin. Servs. LLC, 700 F.3d 829, 835 (6th Cir. 2012)

(quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). However,

“the tenet that a court must accept a complaint’s allegations as true is

inapplicable to threadbare recitals of a cause of action’s elements, supported by

mere conclusory statements.” Iqbal, 556 U.S. at 663. Thus, while a court is to

afford Plaintiff every inference, the pleading must still contain facts sufficient to

“provide a plausible basis for the claims in the complaint;” a recitation of facts

intimating the “mere possibility of misconduct” will not suffice. Flex Homes, Inc.

v. Ritz-Craft Corp of Mich., Inc., 491 F. App’x 628, 632 (6th Cir. 2012); Iqbal, 556

U.S. at 679.

                                  III.   ANALYSIS

      Plaintiff alleges that Ohio University violated Title IX of the Education

Amendments of 1972, by acting with deliberate indifference to her rights by

allowing Parsons to attend career day at her school. Ohio University moves to



Case No. 2:19-cv-4766                                                      Page 4 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 5 of 11 PAGEID #: 108




dismiss Plaintiff’s Complaint on the ground that Plaintiff is not entitled to Title IX

protection because she was never enrolled at Ohio University or in any of the

joint programs between Ohio University and Federal Hocking High School. The

Court will address these arguments in turn.

A.    Title IX

      Title IX of the Education Amendments of 1972 is a federal statute designed

to prevent sexual discrimination and harassment in educational institutions

receiving federal funding. Title IX specifically provides: “[n]o person in the United

States shall, on the basis of sex, be excluded from participation in, be denied the

benefits of, or be subjected to discrimination under any educational program or

activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a). Because

Ohio University is an institution voluntarily participating in federal spending

programs, it has waived its Eleventh Amendment immunity for Title IX purposes

pursuant to 42 U.S.C. § 2000d-7.

      An institution that receives federal funds generally may be liable under

Title IX only for its own misconduct in excluding persons from participating in,

denying persons the benefits of, or subjecting persons to discrimination under its

programs or activities. Davis ex rel. LaShonda D. v. Monroe Cnty. Bd. of Educ.,

526 U.S. 629, 640-41 (1999).




Case No. 2:19-cv-4766                                                      Page 5 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 6 of 11 PAGEID #: 109




B.    Deliberate Indifference

      Plaintiff alleges Ohio University acted with deliberate indifference of her

rights in violation of Title IX. Specifically, she alleges that she was participating

in a vocational education-related activity and was accessing Ohio University

resources when she attended a career day, sponsored by Ohio University, at her

high school that was instructed by two “on-the-clock” Ohio University police

officers and when she interacted with the “Officer Friendly” who Ohio University

assigned to her high-school. ECF No. 6, Am. Compl. ¶¶ 27–28. Defendant

counters that Plaintiff was not a student at Ohio University, was not enrolled in

any Ohio University programs at her high school and, therefore, was not entitled

to protection under Title IX.

      The deliberate indifference standard applies when a plaintiff seeks to hold

a university responsible for sexual harassment. Mallory v. Ohio Univ., 76 F.

App’x 634, 638–39 (6th Cir. 2003) (citing Gebser v. Lago Vista Indep. Sch. Dist.,

524 U.S. 274, 277 (1998)). To maintain a claim for deliberate indifference under

Title IX, Plaintiff must “demonstrate that an official of the institution who had

authority to institute corrective measures had actual notice of, and was

deliberately indifferent to, the misconduct.” Id. at 638. “At least one district court

in the Sixth Circuit has held that [] sexual harassment is a ‘critical component’ of

a Title IX deliberate indifference claim. See Sahm v. Miami Univ., 110 F. Supp.




Case No. 2:19-cv-4766                                                     Page 6 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 7 of 11 PAGEID #: 110




3d 774, 778, n. 1 (S.D. Ohio 2015) (citing Doe v. Univ. of the South, 687 F. Supp.

2d 744, 757–58 (E.D. Tenn. 2009)).

      To be actionable, an institution’s deliberate indifference must either have

caused the harassment or made students vulnerable to it. Davis, 526 U.S. at

644–45. A plaintiff must show that the institution had “substantial control over

both the harasser and the context in which the known harassment occurs.” Id. at

645. Thus, under Title IX, a college or university can “be liable for damages only

where the [College] itself intentionally acted in clear violation of Title IX by

remaining deliberately indifferent to acts of harassment of which it had actual

knowledge.” Id., 526 U.S. at 642, 643. With this standard in mind, the Court

considers Ohio University’s arguments in support of its motion to dismiss.

      Plaintiff does not allege that she ever attended Ohio University or any of

the Ohio University programs associated with her high school. However, she

argues that she was a participant in an Ohio University sponsored activity—

career day. Plaintiff asserts that “there is nothing in Title IX nor any caselaw that

holds that the student must engage in the activity for a prolonged period of time

in order to trigger Title IX protection.” ECF No. 13 at 3–4. Additionally, Plaintiff

argues that Ohio University and Federal Hocking High School are intertwined;

the students at Federal Hocking High School may take credit courses at Ohio

University; and the schools share facilities and programs. ECF No. 6, Am.

Compl. ¶¶ 5–12. Plaintiff asserts that because this relationship between the high



Case No. 2:19-cv-4766                                                      Page 7 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 8 of 11 PAGEID #: 111




school and University is long-standing and involves sharing of resources and

staff, that the Court should find Title IX applies. In Doe v. Mercy Catholic Med.

Ctr., the Third Circuit held that the “affiliation” between a hospital and a college

was sufficient to hold a school liable for the harassment of a student of an

affiliated university:

       [H]ere we accept as true that Mercy’s residency program is “affiliated”
       with Drexel Medicine, App. 104. Doe supports that contention with
       allegations that she took a physics class “taught on Drexel’s campus,”
       App. 106, and that Mercy provided the “clinical bases” for Drexel
       Medicine’s emergency medicine residency, App. 104. It’s thus
       plausible, we think, that Mercy’s residency program inured “some
       benefit” to Drexel Medicine (and vice versa) and that these entities
       shared “staff, funding,” and “other support.” Lam , 122 F.3d at 656;
       see Iqbal, 556 U.S. at 679, 129 S.Ct. 1937 (Rule 8’s inquiry is a
       “context-specific task” requiring us to draw on our “judicial experience
       and common sense.”).

Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 558 (3rd Cir. 2017). Doe v.

Mercy Catholic, however, is easily distinguishable from the case at bar as

Plaintiff was not enrolled in any Ohio University program at her high school.

Although Plaintiff alleges that career day constituted an Ohio University program,

ECF No. 6, Am. Compl. ¶ 75, the Court must agree with Ohio University that “the

‘program’ she alludes to is a far cry from the educational opportunities Congress

sought to protect through passage of Title IX.” ECF No. 13, Def.’s Resp. at 7.

       Courts that have considered issues more aligned with the issue presented

in this case have concluded that non-students may not bring Title IX claims. In

K.T. v. Culver-Stockton College, the court held that a potential recruit to the



Case No. 2:19-cv-4766                                                     Page 8 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 9 of 11 PAGEID #: 112




college’s soccer team who was sexually assaulted while on a campus visit was

not covered by the protections of Title IX. Culver-Stockton, No. 4:16-cv-165,

2016 U.S. Dist. LEXIS 106017 (E.D. Missouri Aug. 11, 2016). In Arora v.

Daniels, the court held that a plaintiff claiming to be a “potential student” of a

college could not state a claim under Title IX. Arora, No. 3:17-cv-134, 2018 U.S.

Dist. LEXIS 55777 (W.D.N.C. Apr. 2, 2018) (no standing where plaintiff “did not

attend, was not an applicant for, and did not receive federal educational benefits

from” defendant college). In Doe v. Brown University, the First Circuit Court of

Appeals affirmed the district court’s ruling that a plaintiff, who was a student at

Providence College, could not state a claim under Title IX against Brown

University when she was sexually assaulted on Brown’s campus. 896 F.3d 127

(1st Cir. 2018). And finally, in Doe v. University of Kentucky, the court held that a

plaintiff who lived in a dorm on the university’s campus, but was not enrolled as a

student at the university, could not state a claim under Title IX when she was

sexually assaulted in her dorm room. 357 F. Supp. 3d 620 (E.D. Ky. 2019). The

court held that “extending Title IX protections to a student . . . who has neither

attended the university nor participated in any of the university’s educational

programs or activities stretches the limits even further” than applying those

protections to an alumnus of a university. Id. at 626 (discussing Armstrong v.

James Madison Univ., No. 5:16-cv-00053, 2017 U.S. Dist. LEXIS 25014 (W.D.




Case No. 2:19-cv-4766                                                     Page 9 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 10 of 11 PAGEID #: 113




Va. Feb. 23, 2017) (court questioning standing of alumni to bring Title IX claim

but dismissing on other grounds)).

       Based on the aforementioned line of cases, Plaintiff has not alleged that

“she was a student at an educational institution receiving federal funds” –—

specifically, that she was a student at Ohio University—and thus was entitled to

the protection of Title IX for the allegations she makes here. Participation in a

career day, even if sexual assault by one of the presenters allegedly follows, is

not the type of “systemic effect” that “denies its victims equal access to the

education that Title IX is designed to protect.” Culver-Stockton, at *15-16, citing

Davis, 526 U.S. at 633 (the limited student-on-student private right of action

applies only to conduct that “is so severe, pervasive, and objectively offensive

that it effectively bars the victim’s access to an educational opportunity or

benefit[,]” and plaintiff, a non-student, cannot and has not pleaded that she was

denied access to an educational opportunity or benefit).

       Plaintiff also alleges that Parsons was an “Officer Friendly” liaison to her

high school. ECF No. 6, Am. Compl. ¶ 66. However, this does not establish any

type of educational opportunity related to Ohio University. Title IX does not allow

for claims based on respondeat superior. Therefore, the fact that Parsons was

an employee of Ohio University at the time of the alleged events is not sufficient

to establish a Title IX claim here. Gebser, 524 U.S. at 285. Accordingly,

although the allegations contained in Plaintiff’s Amended Complaint are



Case No. 2:19-cv-4766                                                   Page 10 of 11
Case: 2:19-cv-04766-MHW-KAJ Doc #: 16 Filed: 06/25/20 Page: 11 of 11 PAGEID #: 114




horrendous, her Title IX deliberate indifference claim against Ohio University

must be dismissed.

                              IV.    CONCLUSION

       Based on the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s

Amended Complaint, ECF No. 7, is GRANTED.

       The previously filed Motion to Dismiss, ECF No. 5, is DENIED as moot.

       The Clerk shall enter final judgment in favor of Defendant and remove

Documents 5 and 7 from the Court’s pending motions list.

       IT IS SO ORDERED.

                                            /s/ Michael H. Watson____________
                                            MICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT




Case No. 2:19-cv-4766                                                Page 11 of 11
